PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
McClure, Qualey & Rodack, LLP
280 Interstate North Circle SE
Suite 550
Atlanta, GA 30339


In re Application of ABILITY ENTERPRISE CO., LTD.
Appl. No.: 16/512,959
Filed: 16 Jul 2019
Attorney Docket: 250188-1150
For:  ELECTRONIC SYSTEM, OUTLET STRUCTURE AND CABLE
:::::


WITHDRAWAL FROM ISSUE
37 CFR 1.313



The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

A review of the record indicates that the issue fee and the publication fee have been submitted, therefore the applicant may request a refund, or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fees Due, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Issue and Publication Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a specified Deposit Account.

The application is being forwarded to the examiner for action.  Any inquiries related to this decision should be directed to Timothy J. Dole, Supervisory Patent Examiner, at (571) 272-2229.

/ANDREA L WELLINGTON/
Andrea Wellington
Director - Patent Examining Technology Center 2800
AW/tjd:kt

/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848